Whitfield, J.,
delivered the opinion of the court.
It is not denied that appellant killed his wife, nor that, if sane when he killed her, it was a most atrocious murder. We intimate no opinion as to the weight of the testimony offered to show the insanity of appellant at the time of the killing, but, such testimony being in, the sole inquiry is as to the correctness of the instructions on the law applicable to insanity as a defense. In the main, the learned judge below announced the law correctly, and the modifications of appellant’s instructions, except as herein indicated, were correct.
The seventh instruction should have been given as asked by the appellant. The modification announces the proposition that the burden of showing insanity at the time of the killing was on the defendant. The burden of proof never shifts in a criminal case. It is true that every man is presumed to be sane. It is also true that this presumption of sanity will be sufficient to sustain the burden resting on the state, of proof of sanity on the part of defendant at the time of the commission of the act charged, if defendant offers no testimony to meet the presumption sufficient to raise, out of the evidence in the case, a reasonable doubt of the defendant’s sanity at the time he committed the act. But it is none the less true that the state carries the burden of showing, as an essential element in the accountability of defendant, the sanity of the defendant at the time, and of *740showing it beyond all reasonable doubt, as distinctly announced in Cunningham v. State, 56 Miss., 276, and in numerous authorities. Buswell on Insanity, §§ 166-169, inclusive. See, especially, State v. Bartlett, 43 N. H., 224; 4 Am. & Eng. Enc. L., p. 715 (7).
The sixth and tenth instructions should also have been given as asked. As modified, they merely announced what had already been announced in other instructions. But they were asked to secure the benefit of the declaration of this court in Grissom v. State, 62 Miss., 169, that “if the disease goes to the extent of breaking down the distinction between a knowledge of right and wrong [in reference, we presume, in the concrete, to the particular act in question], it is immaterial whether the sufferer be totally or partially insane on other subjects. ” These two instructions are, on this point, in the very language of this court in Grissom v. State, supra, and should have been given unmodified. The thirteenth instruction also should have been given as asked. Its refusal would not, however, in view of the other charges on the general subject, be, of itself, reversible error. Precisely what is meant by the seventh instruction, given for the state, it is difficult to say. The rule on the subject is that, where general habitual insanity is shown to exist, it is presumed to continue, and the burden of showing that the act was committed in a lucid interval is upon the state, and in the sense that that burden is not satisfied by any presumption of sanity, but must be satisfied by proof on the part of the state of the lucid interval at the time of the doing of the act. But if only temporary or recurrent insanity, as from paralysis or epilepsy, be shown, there is, in the nature of things, no presumption therefrom of continued, general, habitual insanity, and when all that the evidence in the case shows is this latter form — temporary insanity — without raising a reasonable doubt as to whether it existed at the time of the act in question, the state may rely on the presumption of general sanity with which it started out, without offering proof *741as to the lucid interval, for the presumption of sanity with which the defendant is invested at the outset is a general and universal one, embracing, as a whole all its parts, the included presumption of sanity at all times, including the particular time when the act in question was committed, unless the evidence raises a reasonable doubt, not of temporary, but of genera], insanity, and hence of insanity at the particular time. Buswell on Insanity, §§ 187, 188, 190-193, inclusive, wjth authorities; Am. & Eng. Enc. L., vol. 9, p. 615; Ricketts v. Jolliff, 62 Miss., 448.
It will be understood, of course, that we are here discussing the doctrines as to the presumed continuance of sanity and insanity. Of course, a reasonable doubt, arising out of the whole evidence, as to defendant’s sanity at the time of the commission of the act, entitles him to an acquittal. We are not sure what the instruction meant, and it should be made clear on the new trial, in the light of what has been said above.
The instructions as to insane delusion were open to the criticisms made of the second clause of the ninth instruction in Cunningham v. State, supra. We do not now — -as not being-now necessary — pass upon the correctness of the action of the court in refusing the instruction asked by the appellant as to the right to demand a juror’s reasons for his view. For the errors indicated, the judgment is reversed and cause remanded for a new trial.

Reversed and remanded.